Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 1 of 17



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO. 16-cv-22254-DPG

  CARMEN & CARLOS RINCON,
      Plaintiffs,
  v.

  MIAMI-DADE COUNTY, et al.,
        Defendants.
  _______________________________/

                  PLAINTIFFS’ RESPONSE TO MIAMI-DADE COUNTY’S
                                MOTION TO DISMISS

         COME NOW, the Plaintiffs, Carmen and Carlos Rincon, by and through their undersigned

  counsel and hereby file his Response in Opposition to the Motion to Dismiss [DE 69] (the

  “Motion” or “Mot.”) filed by Defendant Miami-Dade County (the “County”), and state:

  I.     Introduction and Background

         1.      On March 22, 2016, County police officers (the “Officers”) entered a private

  residence and unjustifiably shot and killed Ethan Rincon, the Plaintiffs’ son, who suffered from

  Asperger’s Syndrome and who was home alone and not committing any crime. The Officers

  entered the Rincon home without a warrant, consent, or exigent circumstances and in cold blood

  killed Ethan, notwithstanding his parents’ pleas to be allowed to go into their own home to speak

  to their son and convince him to come outside to talk to the Officers. The Officers never made

  any attempt to communicate with Ethan. Instead, they simply executed him. After the execution,

  the Officers conspired to make the killing seem justified.

         2.      Ethan’s parents, as Personal Representatives of Ethan’s Estate, filed suit [DE 1] on

  June 17, 2016, naming as Defendants the Village of Palmetto Bay (the “Village”); the Officers

  involved in the shooting and cover-up: Marlene Taborda, who remained outside the Rincon home
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 2 of 17



  and prevented Ethan’s parents from entering; and the Officers who stormed the house and killed

  Ethan: Sergeant Victor Evans, Officer John Dalton, and Officer Brian Zamorski. The Plaintiffs

  brought claims for wrongful death under 42 U.S.C. § 1983 against the Officers and the Village and

  for negligence and negligent failure to train against the Village. (Compl. [DE 1].) On June 24,

  2016, the Plaintiffs filed an Amended Complaint [DE 9], making only stylistic changes by

  correcting typographical and grammatical errors.       A Second Amended Complaint [DE 11]

  followed on July 19, 2016. The Second Amended Complaint substituted in for the Village the

  County, which provided police services to the Village and employed the Officers. (2d Am. Compl.

  [DE 11].) The Second Amended Complaint specifically stated an intention and reserved the right

  to bring additional ancillary state-tort claims upon the expiration of the pre-suit period of repose

  imposed by Florida law on actions against municipalities. (Id. ¶ 9 n.1.)

         3.      The County moved [DEs 14 & 16] to stay proceedings pending resolution of state

  criminal and administrative investigations. The Rincons opposed [DE 17]. The Court entered an

  Order [DE 25] staying the case on August 26, 2016.            The Plaintiffs moved [DE 26] for

  reconsideration of the stay, which the Court denied [DE 29]. The action remained stayed until

  December 6, 2018. (Order Lifting Stay [DE 50].) On January 14, 2019, the Plaintiffs filed their

  Third Amended Complaint [DE 59]. Against the County, the Third Amended Complaint brings

  claims for violation of the Americans with Disabilities Act (the “ADA”) in Count I and for

  excessive force/wrongful death under 42 U.S.C. § 1983 in Count III. (3d Am. Compl. [DE 59].)

  On February 5, 2019, the County moved to dismiss the Third Amended Complaint for failure to

  state a claim. (Mot. [DE 69].) The County’s Motion is the first Motion to Dismiss brought by any

  Defendant. The Plaintiffs now respond in opposition to the County’s Motion.
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 3 of 17



  II.     Standard of Decision

          4.     Rule 8 requires a short and plain statement showing that the claimant is entitled to

  relief. Fed. R. Civ. P. 8. A complaint must contain sufficient factual allegations to present a

  plausible claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007). When deciding a

  motion to dismiss, a court must take as true all well-pleaded allegations in the complaint and view

  them and all reasonable inferences in the light most favorable to the plaintiff. Ashcroft v. Iqbal,

  556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556, 570). Pleadings must be construed

  liberally, “so as to do justice.” Fed. R. Civ. P. 8(e). A complaint “survives a motion to dismiss

  ‘even if it strikes a savvy judge that actual proof… is improbable[] and that recovery is very remote

  and unlikely.’” Five for Entm’t S.A. v. Rodriguez, 877 F. Supp. 2d 1321, 1326 (S.D. Fla. 2012)

  (quoting Twombly, 550 U.S. at 556). “‘A motion to dismiss is granted only when the movant

  demonstrates beyond doubt that the plaintiff can prove no set of facts in support of his claim which

  would entitle him to relief.’” Coventry First, LLC v. McCarty, 605 F.3d 865, 869 (11th Cir. 2010)

  (quoting Castro v. Sec’y of Homeland Sec., 472 F.3d 1334, 1336 (11th Cir. 2006)). The County

  has failed to shoulder its burden.

          5.     The County argues that the Court should disregard any allegations premised “upon

  information and belief.” (Mot. [DE 69] at 4 (citing Mann v. Palmer, 713 F.3d 1306, 1315 (11th

  Cir. 2013).) The authority to which the County cites, however, does not so hold. The Eleventh

  Circuit in Mann simply reinforced the general principle that allegations—including those based on

  information and belief—must contain sufficient facts to make the statements plausible, relying on

  the Supreme Court’s opinion in Twombly. 713 F.3d at 1315 (citing Twombly, 550 U.S. at 551,

  557).
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 4 of 17



         6.      Additionally, the County seeks dismissal with prejudice. (Mot. [DE 69] at 3.) The

  County’s only argument for dismissal with prejudice is that the operative complaint is the Third

  Amended Complaint and, therefore, the fourth iteration of a complaint. (Id.) The County cites no

  authority to support a dismissal with prejudice here. No prior complaints faced a motion to

  dismiss. The instant Motion is, indeed, the first test of any iteration of a complaint in this action.

  The number of amendments is not the touchstone for dismissal with prejudice. Leave to amend

  should be granted freely in the interests of justice. Fed. R. Civ. P. 15(a)(2); 126th Ave. Landfill,

  Inc. v. Pinellas County, 459 F. App’x 896, 897 n.1 (11th Cir. 2012). Leave to amend is

  “particularly appropriate” upon a finding of failure to state a claim. Thomas v. Farmville Mfg.

  Co., 705 F.2d 1307, 1307 (11th Cir. 1983) (citing Griggs v. Hinds Junior College, 563 F.2d 179,

  180 (5th Cir. 1977)). A court should grant leave to amend when the plaintiff’s underlying facts

  may be a proper subject of relief. In re Engle Cases, 767 F.3d 1082, 1108 (11th Cir. 2014). Thus,

  to the extent that the Court might find any of the County’s arguments persuasive, any dismissal

  should be without prejudice to amend. As the County’s Motion is the first challenge to the

  sufficiency of a complaint herein, it cannot be said that the Plaintiffs repeatedly have failed to cure

  noted deficiencies through prior amendments; a dismissal with prejudice would be an abuse of

  discretion. See Bryant v. Dupree, 252 F.3d 1161, 1163-64 (11th Cir. 2001).

  III.   Count I: Violation of the Americans with Disabilities Act

         A.      Essential Eligibility Requirements

         7.      Ethan Rincon lived with a recognized disability and, in the days before the Officers

  killed him, had suffered mental or psychological distress. (3d Am. Compl. [DE 59] ¶¶ 17, 22-23.)

  The Officers knew this. (Id. ¶¶ 22, 24-25.) Nonetheless and in the absence of any emergency,

  danger, or ongoing criminal activity, the Officers refused to evaluate potential mental-health
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 5 of 17



  concerns regarding their activities at the Rincon home, refused to pursue alternative means of

  achieving their desired objectives at the Rincon home, refused otherwise to de-escalate, and,

  instead, stormed the house and opened fire on Ethan. (Id. ¶¶ 86-90.) To state a claim under Title

  II of the ADA, one must allege (1) that he is an individual with a qualifying disability, (2) against

  whom a public entity discriminated, (3) on the basis of the disability. Bircoll v. Miami-Dade

  County, 480 F.3d 1072, 1083 (11th Cir. 2007) (citing Shotz v. Cates, 256 F.3d 1077, 1079 (11th

  Cir. 2001) (citing 42 U.S.C. § 12132)).

         8.      The County argues that the Plaintiffs insufficiently have alleged that Ethan was a

  qualified individual with a disability. (Mot. [DE 69] at 5.) The ADA defines a qualified individual

  with a disability as “an individual with a disability who, with or without reasonable modifications

  to rules, policies, or practices,… or the provision of auxiliary aids and services, meets the essential

  eligibility requirements for the receipt of services or the participation in programs or activities

  provided by a public entity.” 42 U.S.C. § 12131(2). According to the County, the Plaintiffs have

  not alleged that Ethan met the essential eligibility requirements for participation in programs

  provided by the County. (Mot. [DE 69] at 5 (curiously ignoring the statutory language relating to

  receipt of services).) The County’s argument is disingenuous.

         9.      What are the essential eligibility requirements for being shot in cold blood by the

  police in one’s own home? The County has pointed to none. There appears to be no circuit

  precedent addressing the issue. Instead, the County relies on an affirmance of a grant of summary

  judgment in a case involving a prisoner who was rejected from a work-release program because

  he was unable to work. (Id. (citing Flournoy v. Culver, 534 F. App’x 848 (11th Cir. 2013).)) In

  Bircoll, a profoundly deaf motorist (Bircoll) sued the County, claiming officers violated the ADA

  during an arrest. 480 F.3d at 1075. Bircoll’s complaint contains no allegations of meeting essential
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 6 of 17



  eligibility requirements for being arrested. See Compl., Bircoll, No. 1:05-cv-20954-FAM (S.D.

  Fla. Apr. 8, 2005), ECF No. 1. The County answered Bircoll’s complaint, but did not assert, via

  motion to dismiss or affirmative defense, any failure regarding essential eligibility requirements.

  Answer & Affirmative Defenses (S.D. Fla. May 20, 2005), ECF No. 15. The County moved for

  summary judgment but did not dispute that Bircoll was a qualified individual with a disability—

  thus necessarily not disputing that Bircoll met any essential eligibility requirements. Motion for

  Summary Judgment (S.D. Fla. Oct. 18, 2005), ECF No. 50 at 3 n.4. While the County cannot be

  held to a position it took in an unrelated case, Bircoll would suggest that there are no essential

  eligibility requirements for involuntary interactions with police.

          10.     Out-of-circuit precedent has addressed meeting essential eligibility requirements in

  the context of involuntary police interaction. The Eighth Circuit rejected the notion that Title II

  applies only with respect to services or programs voluntarily sought. Gorman v. Bartch, 152 F.3d

  907, 914 (8th Cir. 1998); see also Haberle v. Troxell, 885 F.3d 170, 180-81 (3d Cir. 2018) (ADA

  applies during arrests). Core police activities are services provided by public entities. Gorman,

  152 F.3d at 912-13 (citing Penn. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 209-10 (1998) (holding

  that state prisons and prison services are subject to Title II)). Participation in benefits and services

  may be voluntary or involuntary. Id. at 912. It is error to conclude that a disabled arrestee is not

  a qualified individual with a disability who meets essential eligibility requirements for the receipt

  of services. Id. at 912-13. Similarly, investigative questioning by police is a program, service, or

  activity covered by the ADA. E.g., Calloway v. Boro of Goldsboro Dep’t of Police, 89 F. Supp.

  2d 543, 554-55 (D.N.J. 2000). There is no reason why the type of police action at issue here should

  not be treated similarly. “[L]aw enforcement officers who are acting in an investigative or
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 7 of 17



  custodial capacity are performing ‘services, programs, or activities’ within the scope of Title II.”

  Williams v. City of N.Y., 121 F. Supp. 3d 354, 368 (S.D.N.Y. 2015).

         B.      Compensatory Damages for Violations of the ADA

         11.     The County argues that the Plaintiffs’ claim for compensatory damages for

  violations of the ADA fails on its face. (Mot. [DE 69] at 5-7.) To bring a claim for compensatory

  relief to address violations of the ADA, a plaintiff must show that a defendant violated rights under

  the statute and did so with discriminatory intent. (Id. at 5 (citing McCullum v. Orlando Reg’l

  Healthcare Sys., 768 F.3d 1135, 1146-47 (11th Cir. 2014).) According to the County, the Plaintiffs

  have not identified any rights and have not alleged sufficiently discriminatory intent. (Id. at 5-7.)

         12.     Title II of the ADA prohibits discrimination based on disability by public entities:

  “no qualified individual with a disability shall, by reason of such disability, be excluded from

  participation in or be denied the benefits of the services, programs, or activities of a public entity,

  or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132. Public entities must

  “make reasonable modifications in policies, practices, or procedures when the modifications are

  necessary to avoid discrimination on the basis of disability.” 28 C.F.R. § 35.130(b)(7). The Third

  Amended Complaint alleges that, prior to storming the house and executing Ethan, the Officers

  refused to avail themselves of offered information regarding Ethan’s condition (3d Am. Compl.

  [DE 59] ¶ 23-25); the Officers made no attempt to communicate with Ethan and refused to permit

  Ethan’s parents to attempt to communicate with him (id. ¶ 28); the Officers did not call, as they

  should have, for a trained negotiator (id. ¶ 30); the Officers refused to introduce into the Rincon

  home a robotic device rather than invade the home with weapons drawn (id. ¶ 31); the Officers

  refused to call a SWAT team (id. ¶ 32); the Officers refused or failed to implement a Conflict

  Intervention Team training program to evaluate and de-escalate the situation (id. ¶¶ 86-89). All of
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 8 of 17



  these actions were reasonable modifications to policies, practices, or procedures that the Officers

  could have, but did not, make.

         13.     Discriminatory intent may be established by showing that the defendant acted with

  deliberate indifference to statutory rights. McCullum, 768 F.3d at 1147 (citing Liese v. Indian

  River Cty. Hosp. Dist., 701 F.3d 334, 345 (11th Cir. 2012)). “To establish deliberate indifference,

  a plaintiff must show that the defendant ‘knew that harm to a federally protected right was

  substantially likely’ and ‘failed to act on that likelihood.” Id. (citing Liese, 701 F.3d at 344

  (quotation marks omitted) (emphasis in original). Here, the Plaintiffs allege that the Officers were

  aware of Ethan’s Asperger’s Syndrome and mental health difficulties—because Ethan’s parents

  told the Officers about them and begged the Officers to speak with an attorney who had knowledge

  of the issues—and nonetheless failed to act on that knowledge when they invaded the Rincon home

  and killed Ethan. (3d Am. Compl. [DE 59] ¶¶ 23-25, 86-90.) For purposes of deciding the

  County’s Motion to Dismiss, the Court must credit such factual allegations. Iqbal, 556 U.S. at 678

  (citing Twombly, 550 U.S. at 556, 570).

         14.     The County complains that the Plaintiffs have not identified any official with actual

  knowledge of discrimination and the authority to address it. (Mot. [DE 69] at 6-7.) Of course,

  that is not true. The Plaintiffs allege that the Officers at the scene had knowledge of the

  discrimination—Ethan’s parents told them about Ethan’s condition and the Officers all had or

  should have had training in handling such situations. (3d Am. Compl. [DE 59] ¶¶ 23-25, 86-90.)

  Each of the Officers had the authority to address the likelihood of discrimination because each

  could have chosen not to participate in the invasion of the Rincon home and cold-blooded killing

  of Ethan.
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 9 of 17



  IV.    Count III: Section 1983 Municipal Liability

         15.     Municipalities may be held liable for civil-rights violations under section 1983

  when an official policy or governmental custom causes the deprivation at issue. Monell v. Dep’t

  of Soc. Servs., 436 U.S. 658, 690-91 (1978). Whether based on official policy or unofficial custom,

  for liability to attach, the policy or custom must be the “‘moving force behind the constitutional

  deprivation.’” Fundiller v. City of Cooper City, 777 F.2d 1436, 1442 (11th Cir. 1985) (quoting

  City of Oklahoma City v. Tuttle, 471 U.S. 808, 820 (1985) (internal quotation and citation

  omitted)). “The Supreme Court has defined… ‘custom’ to include ‘persistent and wide-spread…

  practice…’ and ‘deeply embedded traditional ways of carrying out policy.’” Id. (quoting Adickes

  v. S.H. Kress & Co., 398 U.S. 144, 167-68 (1970)).

         16.     The County asserts that the Plaintiffs insufficiently have alleged a pattern or

  practice of constitutional violations on the part of the County such as would support liability under

  section 1983. (Mot. [DE 69] at 9-19.) According to the County, the Plaintiffs fail to meet the

  necessary benchmarks of culpability and causation. (Id. at 19.) The County groups its arguments

  into four main thrusts. First, the County contends that the Third Amended Complaint contains

  mere legal conclusions and conclusory allegations, which must be disregarded. (Id. at 9-11.)

  Second, the County complains that the Plaintiffs improperly seek to rely on incidents that post-

  date Ethan’s killing to establish a pattern or practice. (Id. at 11-12.) Third, the County asserts that

  the incidents that the Plaintiffs cite that occurred prior to Ethan’s killing are immaterial. (Id. at

  13-18.) Fourth, the County contends that the plethora of excessive-force complaints against Evans,

  Dalton, and Zamorski simply do not matter. (Id. at 18-19).
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 10 of 17



          A.      Incidents After the Officers Killed Ethan

          17.     Taking the arguments slightly out of turn, the Plaintiffs agree that they may not rely

   on any incidents that took place after the Officers stormed the Rincon residence and in cold blood

   executed Ethan to establish a custom, pattern, or practice to support municipal liability on the part

   of the County. The Court should thus disregard for purposes of evaluating allegations of a custom,

   pattern, or practice the allegations in paragraphs 66 through 69. Those allegations are included in

   the Third Amended Complaint simply to convey that the pattern existing at the time Ethan was

   killed remains ongoing.

          18.     As to the incident described in paragraph 64, however, the County simply suggests

   that the incident lacks similarity with Ethan’s killing and groups it with the incidents that took

   place after Ethan was killed. (Mot. [DE 69] at 12.) Count III is not premised on Ethan’s disability

   status. Instead, Count II seeks to impose liability on the County based on its custom, pattern, or

   practice of permitting or encouraging the use by police of excessive force. (See 3d Am. Compl.

   [DE 59] ¶¶ 106-114.) Paragraph 64 recounts a prior example of the custom, pattern, or practice of

   County police using excessive force; whether the victim of the use of excessive force was a person

   with a disability is irrelevant. Contrary to the County’s assertion, there are similarities between

   the incident described in paragraph 64 and Ethan’s killing: in both cases, police indiscriminately

   opened fire within seconds of encountering the subject; Ethan never presented a danger to the

   Officers and the car Montesano had driven was immobile when shots were fired; neither Ethan nor

   Montesano and Valdes were armed; both incidents show a disregard for or lack of training.

          B.      The Plaintiffs’ Allegations Are More Than Conclusions

          19.     The County describes the allegations of the Third Amended Complaint as “nothing

   but a diatribe of conclusory allegations and legal conclusions littered with references to the
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 11 of 17



   elements of a municipal liability claim. (Mot. [DE 69] at 10.) In fact, the Third Amended

   Complaint presents a detailed and factually rich basis for the Plaintiffs’ claims. To the extent that

   there are conclusions in the Third Amended Complaint, they summarize and explain the factual

   averments. While the County may feel the need histrionically to exhort the Court to “clear away

   this distracting underbrush,” the Plaintiffs—whose disabled son was executed in their family home

   by County police—have every faith and confidence in the Court’s ability properly to read a

   complaint and decide a motion to dismiss.

          C.      The Prior Incidents Cited Are Relevant

          20.     The County argues that the seven incidents of County police using excessive force

   between 2012 and 2016 on which the Plaintiffs rely must be disregarded as conclusory because

   the Plaintiffs do not allege their personal knowledge of the events. (Mot. [DE 69] at 13.) The

   County’s position is both preposterous and absurd. The requirement of personal knowledge the

   County seeks to impose would preclude virtually all imaginable Monell-type claims because it is

   highly unlikely that any plaintiff would have personally witnessed prior events. The County’s

   reliance on Prosper v. Martin is misplaced as Prosper does not support the County’s position. In

   Prosper, the court did not reject allegations about prior incidents showing custom. Instead, the

   Court rejected a personal representative’s allegations about the very shooting forming the basis of

   the complaint because she failed to establish how she knew the events described (regarding the

   use of force against her decedent). No. 17-cv-20323-CMA, 2018 WL 3084062, at *2-*3 (S.D.

   Fla. June 21, 2018). Prosper is wholly silent as to prior incidents. Id.

          21.     The County also finds fault in what it calls “regurgitations of unproven allegations”

   from pleadings filed in lawsuits arising from the incidents on which the Plaintiffs rely. (Mot. [DE

   69] at 13.) Of course, at the motion-to-dismiss stage, allegations need not be proven; they simply
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 12 of 17



   are allegations. The County has pointed to no authority that requires allegations in a complaint to

   have been proven formally at the time the allegations are made. In any number of cases, a jury

   ultimately may find allegations to lack proof, but that in no way suggests that the allegations did

   not state a claim for purposes of withstanding a motion to dismiss. That there may be discrepancies

   between the allegations the Rincons make here and allegations contained in pleadings in other,

   unrelated cases likewise is of no moment. At this stage, a court must accept as true the Plaintiffs’

   factual allegations. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556, 570).

           22.     Somewhat incredulously, the County also argues that the Plaintiffs cannot rely on

   prior instances if the litigation from those instances ended favorably to the County. (Mot. [DE 69]

   at 14-15.) However, the County’s own words betray the fallacy of its argument: the County states

   that, in one of those cases, Soto v. Miami-Dade County, No. 14-cv-21307-KMW, Judge Williams

   dismissed the complaint as a sanction for the plaintiff’s violation of court orders. 281 F. Supp. 3d

   1320, 1321-22, 1324 (S.D. Fla. 2017). Thus, no merits determination was made; the dismissal was

   instead a sanction for failing repeatedly to comply with court orders. Id. Such a determination

   does not—indeed, could not—say anything whatsoever about the facts giving rise to the litigation.

   There was no finding that the conduct complained of did not occur. The County’s suggestion

   otherwise is nothing short of mendacity.

           23.     Similarly, the County points to Judge Scola’s dismissal of Estate of Osorio v.

   Miami-Dade County, No. 16-cv-20200-RNS. (Mot. [DE 69] at 15.) The County admits: Judge

   Scola dismissed for failure to state a claim. (Id. (citing, e.g., 191 F. Supp. 3d 1366 (S.D. Fla.

   2016).) That much is true. However, a dismissal for failure to state a claim does not pass on the

   underlying events; it merely indicates that the plaintiff in the case failed adequately to allege facts

   to state a claim.
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 13 of 17



           24.        The County’s reliance on Judge Altonaga granting summary judgment in favor of

   the County in Cordoves v. Miami-Dade County, No. 14-cv-20114-CMA, fares no better. (See

   Mot. [DE 69] at 15.) The Plaintiffs do not dispute that the court granted the County’s motion for

   summary judgment. However, all that means is that, in that litigation, the plaintiff failed to put

   forth evidence to support her claims. See 92 F. Supp. 3d 1221, 1239 (S.D. Fla. 2015). Moreover,

   the summary judgment in Cordoves in favor of the County was not on a section 1983 claim because

   the section 1983 claim in Cordoves was against the officer, not the County. Id. at 1234-38.

   Cordoves sought damages from the County under a theory of vicarious liability for a state-law

   assault and battery claim. Id. at 1238. Given that the County was a party to the litigation, its

   misrepresentations to this Court are shocking.

           25.        Next the County faults six of the seven prior instances on which the Plaintiffs rely

   as being factually dissimilar to the facts giving rise to the instant litigation—namely, County police

   storming a private residence without a warrant, without consent, and without exigent

   circumstances to execute a disabled resident inside the home. (See Mot. [DE 69] at 15-16.) The

   County’s argument seeks to lash the section 1983 claim too tightly to the ADA claim. In the

   section 1983 claim, the Plaintiffs do not seek redress for the County’s refusal to modify procedures

   in light of Ethan’s disability; they seek damages for the use of excessive force when County police

   killed their son. The County heightens the requirement of past similar incidents to show a custom,

   pattern, or practice into one requiring exactly the same circumstances. No case law creates such a

   strict standard.

           26.        Initially, it should be noted that the opinion on which the County relies, Mercado

   v. City of Orlando, did not concern a motion to dismiss; instead, Mercado was an appeal from

   summary judgment. 407 F.3d 1152, 1154 (11th Cir. 2005). That the standard applicable to a
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 14 of 17



   motion for summary judgment is different from the standard of decision cannot seriously be

   contested. Moreover, Mercado does not call for the exact identity of circumstances the County

   urges the Court to require. The plaintiff in Mercado received in discovery a list of all cases

   involving excessive force by Orlando police. Id. Mercado could not point to any instances of

   substantially similar circumstances. Notwithstanding the County’s strenuous denial, a different

   field of factual allegations is before this Court.

           27.     In 2011, County police fired multiple shots at someone who posed no threat; no

   officer was disciplined. (3d Am. Compl. [DE 59] ¶ 57.) In 2012, County police rushed a person

   walking peacefully in public and opened fire, including after striking a disabling shot; no officer

   was disciplined. (Id. ¶ 58.) County police, ignoring their training and official protocols, beat

   someone in a County office and then left him locked in a hot vehicle; no officer was disciplined.

   (Id. ¶ 59.) In 2014, County police shot and killed a man who was alone in his own home and

   committing no crime, notwithstanding having been told by his mother that he had a history of

   mental illness; no officer was disciplined. (Id. ¶ 60.) Again ignoring their training and official

   protocols, in 2010, County police, with knowledge that she suffered mental or emotional

   disabilities, roughly handled a woman to the point that she required hospital treatment; no officer

   was disciplined. (Id. ¶ 61.) In 2010, County police falsified an arrest report to attempt to justify

   an attack, but the true events were depicted on videotape; no officer was disciplined. (Id. ¶ 62.)

   In 2010, County police assaulted an elderly pair without provocation or justification and sought

   post hoc to justify the attack; no officer was disciplined. (Id. ¶ 63.) In 2015, County police fired

   dozens of rounds at unarmed suspects without regard to fellow-officer or bystander safety; no

   officer was disciplined. (Id. ¶ 64.) All of these prior incidents show that there was a custom,

   pattern, or practice of the use of excessive force in unprovoked and unjustified attacks, ignoring
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 15 of 17



   training and protocols, and false reporting to justify, with superior officers refusing to take

   remedial, corrective, or disciplinary action.

          28.     The County also argues that none of the prior incidents on which the Plaintiffs rely

   can establish a custom, pattern, or practice because none resulted in a finding that the officer’s

   conduct was anything but legitimate. (Mot. [DE 69] at 17.) According to the County, to provide

   evidence of a custom, pattern, or practice, a prior incident “must have resulted in a finding that a

   constitutional violation occurred.” (Id. (citing Weiland v. Palm Beach County Sheriff’s Office,

   792 F.3d 1313, 1329 n.21 (11th Cir. 2015).) The County misstates the law. Additionally, it is

   precisely the County’s failure properly to investigate and make findings regarding incidents of the

   use of excessive force that is the custom, pattern, or practice at issue here.

          29.     Notwithstanding the County’s misrepresentation, Weiland does not require any

   specific findings with respect to pleading allegations of prior incidents to establish a custom,

   pattern, or practice for section 1983 municipal liability. The County simply made that up.

   Nowhere in its discussion of section 1983 municipal liability does the Weiland court even mention

   the word “findings.” 792 F.3d at 1328-30. What Weiland does require is what the Plaintiffs have

   provided: plausible allegations of prior conduct to establish a custom, pattern, or practice.

          D.      Excessive Force Complaints Against Police Officers Matter

          30.     The County’s final argument is that the excessive force complaints filed against the

   Officers simply do not matter. (Mot. [DE 69] at 18-19.) The County’s statement “[t]hat multiple

   complaints were lodged against the three officers here is of no consequence” (id. at 18) accurately

   distills the very problem that is the custom, pattern, or practice here: to the County, the use of

   excessive force by its police officers does not matter. The County asserts that none of the

   complaints the Rincons allege was meritorious and, therefore, none can inform the 12(b)(6)
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 16 of 17



   analysis of the section 1983 claim against the County. (Id. at 18-19 (citing Simmons v. Bradshaw,

   879 F.3d 1157, 1168 (11th Cir. 2018) & Brooks v. Scheib, 813 F.2d 1191, 1193 (11th Cir. 1987)).)

   The cases the County points to do not, in fact, support the County’s position.

          31.     Simmons reviewed a jury verdict against a shooting officer and a grant of summary

   judgment in favor of a sheriff on a Monell claim. 879 F.3d at 1160. The Simmons trial court made

   factual findings, which this Court may not do on a motion to dismiss. Id. at 1168; see also Iqbal,

   556 U.S. at 678 (citing Twombly, 550 U.S. at 556, 570) (when deciding a motion to dismiss, a

   court must accept as true the plaintiff’s factual allegations and view all reasonable inferences that

   may be drawn from them in the light most favorable to the plaintiff). The Eleventh Circuit never

   held in Simmons that prior complaints must be meritorious; it merely stated that the district court,

   in granting summary judgment, found that there had never been a complaint—meritorious or

   otherwise—against the shooting officer in that case. 879 F.3d at 1168. The record at summary

   judgment did not support the plaintiff’s allegations. Id. The County both misreads and misstates

   the law and ignores the procedural posture of the matter before the Court. Simmons concerned the

   adequacy of evidence brought to challenge a motion for summary judgment; it did not pass on the

   sufficiency of allegations to state a claim.

          32.     Brooks was an appeal after a jury verdict. 813 F.2d at 1192. Again, the issue on

   which the Eleventh Circuit passed was not whether the plaintiff stated a claim. At trial, a key piece

   of evidence was ten citizen complaints filed against the officer whom the plaintiff accused of using

   excessive force, three of which were filed after the incident giving rise to the lawsuit. Id. What

   the Eleventh Circuit decided was that the defendant city had no notice of misconduct because, at

   trial, the plaintiff failed to show that any of the prior complaints had merit. Id. at 1193. The city

   produced unrebutted evidence at trial showing that the prior complaints had been investigated
Case 1:16-cv-22254-DPG Document 75 Entered on FLSD Docket 03/08/2019 Page 17 of 17



   thoroughly and, thus, there was no trial evidence that the city knew or should have known that

   deficiencies in its policies or practices would lead to constitutional deprivations. Id. The Court

   here, in contrast, is faced with determining the sufficiency of allegations, not with deciding if

   evidence adduced at trial could support a jury verdict. The County once again has misrepresented

   precedent while failing or refusing to grasp the concept and significance of procedural posture.

   V.     Conclusion

          33.     The County’s Motion is due to be denied. The County has failed to meet its burden

   of showing that the Plaintiffs fail to state a claim. To the extent that the Court may agree with any

   of the County’s arguments, the Plaintiffs should be given leave to amend.

          WHEREFORE, in light of the foregoing, the Plaintiffs request that this Honorable Court

   enter an order denying Defendant Miami-Dade County’s Motion to Dismiss [DE 69], along with

   all other relief the Court deems proper and just.

   Dated March 8, 2019.                          Respectfully submitted,
                                                 /s/ Domingo C. Rodriguez
                                                 Domingo C. Rodriguez, Esq. (FBN 394645)
                                                 domingo@rlomiami.com
                                                 RODRIGUEZ LAW OFFICE, LLC
                                                 95 Merrick Way, Suite 720
                                                 Coral Gables, FL 33134
                                                 Tel: 305-774-1477 ~ Fax: 305-774-1075

                                                 Richard J. Diaz, Esq. (FBN 767697)
                                                 rick@rjdpa.com
                                                 RICHARD J. DIAZ, P.A.
                                                 3127 Ponce de Leon Blvd.
                                                 Coral Gables, FL 33134
                                                 Tel: 305-444-7181 ~ Fax: 305-444-8178

                                                 Roberto E. Pertierra, Esq. (FBN 616370)
                                                 pertierrapa@gmail.com
                                                 ROBERTO E. PERTIERRA, P.A.
                                                 2655 S. LeJeune Rd., Suite 1105
                                                 Coral Gables, FL 33134
                                                 Tel: 305-444-0011 ~ Fax: 305-441-2122
